Citation Nr: 0735514	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-32 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left 
shoulder disability and, if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1976 to 
March 1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In his September 2005 substantive appeal, the veteran 
requested a video hearing before a Member of the Board.  In  
September 2006, the veteran was sent a letter notifying him 
that he was scheduled for an October 2006 Board hearing.  The 
veteran did not report for this hearing and has provided no 
explanation for his failure to report.  His hearing request, 
therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 
20.704(d) (2007).

The issue of entitlement to service connection for a left 
shoulder disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May 1978, the RO denied entitlement to service 
connection for a left shoulder condition.  The veteran was 
notified of this decision by a letter dated May 17, 1978, and 
he did not appeal.  

2.  Evidence received since the May 1978 denial was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.    





CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a left 
shoulder disability, and therefore, the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 
20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 1978, the RO denied entitlement to service connection 
for a left shoulder disability.  The veteran did not appeal 
this decision.  Therefore, this decision is final.  38 
U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103.  The 
veteran sought to reopen this claim in January 2005.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  "New" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the most 
recent final denial, and must raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156 (2006).  The 
evidence is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the case at hand, the reason for the previous denial was 
that the medical evidence demonstrated that the veteran's 
condition existed prior to service and was not aggravated by 
his period of service.  Since this denial, the veteran has 
submitted an opinion from a doctor who examined the veteran, 
reviewed his claims file, and concluded that the veteran's 
military medical records demonstrate that the veteran injured 
his left shoulder during service, aggravating his pre-
existing underlying condition.  This evidence is new in that 
it was not of record at the time of the May 1978 denial.  It 
is also material to the extent that it was prepared by an 
individual who is professionally qualified to review the 
veteran's medical records and offer an etiology opinion on 
whether the veteran's pre-existing shoulder injury was 
aggravated by service.  Therefore, because new and material 
evidence has been submitted, the veteran's claim of 
entitlement to service connection for PTSD is reopened.  38 
C.F.R. § 3.156(a) (2007).


ORDER

As new and material evidence has been presented, the claim of 
entitlement to service connection for a left shoulder 
disability is reopened; to this extent only, the appeal is 
granted.


REMAND

Review of the record reveals that the RO found no new and 
material evidence to reopen the claim of entitlement to 
service connection for a left shoulder disability.  Where the 
RO initially finds no new and material evidence to reopen and 
the Board then finds that such new and material evidence has 
in fact been received (thus reopening the claim), the case 
must be remanded to the RO for a de novo review of the entire 
record and a merits analysis unless there would be no 
prejudice to the veteran.  See generally Bernard v. Brown, 4 
Vet. App. 384 (1993).

The Board further notes that VA has a duty to assist 
claimants in obtaining evidence needed to substantiate the 
claim, to include providing a medical examination or medical 
opinion if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2007).  Such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains: (1) competent evidence of 
a diagnosed disability or symptoms of a disability, (2) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).

In the case at hand, the Board notes that the veteran has not 
yet had a VA examination in relation to his left shoulder 
disability claim.  The claims file contains competent private 
medical records demonstrating that the veteran has a current 
left shoulder disability.  It also contains a December 1976 
service medical record showing that the veteran re-injured 
his left shoulder during service.  The Board believes that 
this evidence, together with the August 2006 private medical 
opinion, justifies remanding the veteran's claim so that he 
may be scheduled for a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
examination with an individual with the 
appropriate expertise to diagnose and 
determine the etiology of any current left 
shoulder disability.  The veteran's claims 
file must be made available to and be 
reviewed by the examiner.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All tests and 
studies, including an MRI or x-rays, 
deemed necessary should be accomplished 
and clinical findings should be reported 
in detail.  

The examiner is asked to diagnose any 
current left shoulder disability and to 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or more) that any such 
disability was aggravated during service.  
When rendering this opinion, the examiner 
should specifically discuss any evidence 
indicating the severity of the veteran's 
left shoulder disability upon entrance 
into service, his service medical records, 
and records reflecting any post-service 
injury to the veteran's left shoulder.  
The examiner should also discuss the 
private physician's medical opinion from 
August 2006.

The examiner should keep in mind that the 
term "aggravation" refers to a permanent 
increase in the overall severity of the 
disability beyond its natural progression.  
Temporary or intermittent flare-ups of 
symptoms of a condition, alone, do not 
constitute sufficient evidence of 
aggravation unless the underlying 
condition has worsened.  Cf. Davis v. 
Principi, 276 F. 3d 1341, 1346-47 (Fed. 
Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

2.  The appellant is advised that it is 
his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the appellant does not report for a 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the RO must 
readjudicate the issue on appeal.  If the 
issue on appeal continues to be denied, 
the veteran and his representative must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


